Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1 and  13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2015/0207012 A1)(“Rogers”) in view of  Bower et al (US 2012/0314388 A1)(“Bower ”).
Rogers discloses a method of transfer printing which achieves transfer from a first substrate to a target substrate without a separate stamp (para. 0091), the layers and first and second semiconductor structures  that are transferred may include prepatterned device components (para. 0092) and are held on the substrate by a release layer which may be partially removed in order to release the component (para. 0094), the release layer may be one or more anchors (para. 0095), the anchors correspond to tethers(para. 0130s, the first and second  semiconductor structure may be   photovoltaic (PV) cells (para. 0003 and Fig. 2d) on  the first substrate (para. 0091), 
The method including joining a first end of an anchor or tether to a dice region on a first wafer, as the PV cells correspond to dice, formed of a first combination of materials, for example of semiconductor materials  (para. 0029, 0105, 0107) and of metallization and circuitry (para. 0142)
Attaching the separated dice region to a third wafer using the second end of the anchors, as Rogers also discloses transferring the element to a third substrate which is a target substrate (para. 0116), including attaching a second wafer to the first wafer, as Rogers discloses the intermediate substrate may be a wafer, as stated above, disconnecting the dice region of the first wafer, as the active devices correspond to dice, and Rogers states that the active devices may have the tethers partially or completely remove by for example etching (para. 0095) and separating the dice regions on the first wafer and the anchor regions for example by etching (para. 0095).

Attaching  a second end of the anchor or tether in the attaching a substrate to a second substrate
Separating  the anchor  and the second wafer in the separating the dice regions of the first wafer.
Bower ‘388, in the same field of endeavor of transferring devices and circuits from a source substrate to a destination substrate (para. 0064) discloses attaching a second wafer to a second end of the tether, as Bower ‘388 discloses attaching devices by tethers to a source substrate 20 (para.  0067 and Fig. 4) and attaching the devices attached to the source substrate to a second substrate 80 (para. 0068 and Fig. 4)
processing the first wafer to disconnect one of the dice regions of the first wafer and the tether from the second wafer, as Bower ‘388 discloses the source substrate is separated from the second substrate by the breaking of tethers 62 (Fig. 9E and para. 0082)
attaching the separated dice region to a third wafer using the second end of the tether.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2015/0207012 A1)(“Rogers”) in view of  Bower et al (US 2012/0314388 A1)(“Bower ”) as applied to claim 1 above, and further in view of Rogers et a l(US 2010/0317132 A1)(“Rogers ‘132”).
Rogers in view of Bower discloses the limitations of claim 1 as stated above.  Rogers in view of Bower is silent with respect to the elastomeric mask.
Bower ‘132, in the same field of endeavor of printable electronics (para. 0004), discloses using an elastomeric mask to separate the dice region on the first wafer and the tether structure from the second wafer (para. 0224 and Fig. 6).
.

Claims 2-4 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2015/0207012 A1)(“Rogers”) in view of  Bower et al (US 2012/0314388 A1)(“Bower ”)  as applied to claims 1 and  13 above, and further in view of Bower (US 2012/0126229 A1)(“Bower ‘229”).
Rogers in view of Bower discloses the limitations of claim 13 as stated above.  Rogers in view of Bower is silent with respect to a cross sectional area of the tether on the first wafer in contact with the dice regions based on a size of one of dice regions.
Bower ‘229, in the same field of endeavor of chiplets with connection tethers ( para. 0087) and transferring chiplets (para. 0013), discloses that the anchors can be larger in  a dimension that the chiplet in order that the chiplets can be released by etching from the source substrate before the anchors are released (para. 0087).  The dimension which is chosen  is related to the size and to the area and to the volume, which is very well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bower ‘229 with the method disclosed by Rogers in view of Bower in order to obtain the benefit of releasing the chiplets while the anchors are not released as disclosed by Bower ‘229. The dimension which is chosen  is related to the size and to the area and to the volume, which is very well known in the art.

s 6 and  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2015/0207012 A1)(“Rogers”) in view of  Bower et al (US 2012/0314388 A1)(“Bower ”) as applied to claims 1 and  13 above, and further in view of Nagatomo (US 2015/0380904 A1).
Rogers in view of Bower discloses the limitations of claims 1 and  13 as stated above.  Rogers also discloses etching semiconductor layers such as AlInP the first substrate in the processing of the first substrate (para. 0148).  Rogers in view of Bower is silent with respect to chemical etching.
Nagatomo, in the same field of endeavor of etching sacrificial layer of AlInP (para. 0109), discloses etching of AlInP using chemical etchant (para. 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used chemical etchant as disclosed by Nagatomo in the method disclosed by Rogers in view of Bower because Nagatomo discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Allowable Subject Matter
Claims 7-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895